--------------------------------------------------------------------------------



Exhibit 10.33

RESTRICTED STOCK AGREEMENT
UNDER
JACK HENRY & ASSOCIATES, INC. RESTRICTED STOCK PLAN



 

          THIS AGREEMENT, made as of the 10th day of September, 2007 by and
between Jack Henry & Associates, Inc., a Delaware corporation (hereinafter
called the "Company"), and _________________________________ (hereinafter called
the "Awardee");

          WITNESSETH THAT:

          WHEREAS, the Board of Directors of the Company ("Board") has adopted
the Jack Henry & Associates, Inc. Restricted Stock Plan ("Plan") pursuant to
which restricted stock of the Company may be granted to employees of the
Company; and

          WHEREAS, the Company desires to make a restricted stock award to the
Awardee for ________________ (__________) shares of its Common Stock ("Award")
under the terms hereinafter set forth;

          NOW, THEREFORE, in consideration of the premises, and of the mutual
agreements hereinafter set forth, it is covenanted and agreed as follows:

          1.     Award Subject to Plan. This Award is made under and is
expressly subject to all the terms and provisions of the Plan, a copy of which
Awardee acknowledges has been given to Awardee, and which terms are incorporated
herein by reference. Awardee agrees to be bound by all the terms and provisions
of the Plan. Terms not defined herein shall have the meaning ascribed thereto in
the Plan.

          2.     Grant of Award. Pursuant to action of the Board of Directors,
which action was taken on September 10, 2007 ("Date of Award"), the Company
awards to the Awardee _________________ (_________) shares of the common stock
of the Company, of the par value of $.01 per share ("Common Stock"); provided,
however, that the shares hereby awarded ("Restricted Stock") are nontransferable
by the Awardee until vested as set forth in Section 3, below and are subject to
the risk of forfeiture described below. Prior to the time shares become
transferable, the shares of Restricted Stock shall bear a legend indicating
their nontransferability, and, if the Awardee terminates employment with the
Company prior to the time a restriction lapses, the Awardee shall forfeit any
shares of Restricted Stock which are still subject to the restrictions at the
time of termination of such employment.

          3.     Vesting. During the period ending September 10, 2008, all
shares of Restricted Stock granted hereby will be subject to forfeiture and
nontransferable by the Awardee. In the event of Awardee's termination of
employment prior to September 10, 2008, except as provided in this Section 3 and
in Section 4 below, the Awardee shall forfeit all the shares of Restricted
Stock.

          Shares shall vest hereunder and restrictions shall lapse according to
the following schedule. Percentage shall be applied to the share amount set
forth in Section 2 by rounding down to the nearest whole share.

          (a) If the Awardee is and has been continuously in the service of the
Company since the Date of Award, one-ninth (11.11%) of the shares of Restricted
Stock shall become fully vested and nonforfeitable on September 10, 2008, and
such shares of Restricted Stock shall become immediately free of restrictions.

          (b) If the Awardee is and has been continuously in the service of the
Company since the Date of Award, an additional one-ninth (11.11%) of the shares
of Restricted Stock shall become fully vested and nonforfeitable on September
10, 2009, and such shares of Restricted Stock shall become immediately free of
restrictions.

          (c) If the Awardee is and has been continuously in the service of the
Company since the Date of Award, an additional one-ninth (11.11%) of the shares
of Restricted Stock shall become fully vested and nonforfeitable on September
10, 2010, and such shares of Restricted Stock shall become immediately free of
restrictions.

          (d) If the Awardee is and has been continuously in the service of the
Company since the Date of Award, one-third (33.33%) of the shares of Restricted
Stock shall become fully vested and nonforfeitable on September 10, 2011, and
such shares of Restricted Stock shall become immediately free of restrictions.

          (e) If the Awardee is and has been continuously in the service of the
Company since the Date of Award, the remainder of the total shares of Restricted
Stock hereby awarded to the Awardee shall vest and become transferable on
September 10, 2012.

          If the Awardee is not an employee of the Company on any one of the
dates set forth in subsections (a) through (e) above, or has not been
continuously employed as such an employee of the Company, except as provided in
Section 4 below, the Awardee shall forfeit all remaining shares of Restricted
Stock at the time of termination of such employment.

          Notwithstanding the foregoing, if the Awardee is and has been
continuously in the service of the Company since the Date of Award, in the event
of a Change in Control (as defined in the Plan), all shares of Restricted Stock
shall become immediately vested and free of the restrictions hereunder.

          4.      Termination; Death or Incapacity of the Awardee. For purposes
of this Agreement, termination of employment shall mean any voluntary or
involuntary termination of the employment of the Awardee with the Company,
whether with or without cause, including retirement of the Awardee; provided,
however, that the death of the Awardee or the cessation of employment due to
Incapacity (as defined in the Plan) of the Awardee shall not be deemed to be a
termination of employment hereunder. In the event of the death of the Awardee,
or the Incapacity of the Awardee, all shares of Restricted Stock which would
have vested due to continuous service with the Company through September 10,
2012 pursuant to Section 3 above shall immediately become vested and free of all
restrictions.     

          5.     Restriction on Dividends. Until shares of Restricted Stock
granted hereby are fully vested, the Restricted Stock shall not be eligible for
dividends declared with respect to the unrestricted Common Stock of the Company
and the Awardee shall not receive any dividends on such shares.

          6.     Administration. This Award has been made pursuant to a
determination made by the Board, or a committee authorized by the Board, subject
to the express terms of this Agreement, and the Board or such committee shall
have plenary authority to interpret any provision of this Agreement and to make
any determinations necessary or advisable for the administration of this
Agreement and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to the Awardee by the express terms
hereof.

          7.     No Right to Continued Service. Nothing in this Agreement shall
be deemed to create any limitation or restriction on such rights as the Company
otherwise would have to terminate the employment of the Awardee.

          8.     Choice of Law. This Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction. Awardee is deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Missouri to resolve any and all issues that may arise out of or relate to this
agreement

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf, and the Awardee has signed this Agreement to evidence the Awardee's
acceptance of the terms hereof, all as of the date first above written.

 

JACK HENRY & ASSOCIATES, INC.

               

By: ____________________________

         

Title: ___________________________

               

AWARDEE

        ___________________________        

Name: __________________________

     